Where a case is brought to this court by writ of error, and it is called in its order, and there is no appearance for the plaintiff in error, the defendant in error may move the court to open the record, and may pray for an affirmance of the judgment of the trial court and damages for delay under section 4286 of the code. This having been done by counsel for the defendant in error when this case was called, and it clearly appearing from the record that there is no merit in the exceptions of the plaintiff in error, and his failure to appear and prosecute his case showing that he must have known it, it is ordered that the judgment be affirmed, and that ten per cent, on the amount of the judgment in court below be awarded against the plaintiff in error in favor of the defendant in error, as damages for bringing the case here for delay only. Avera v. Vason, 42 Ga. 233.
Judgment affirmed, ‘with damages.